Citation Nr: 0715041	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial schedular disability rating 
higher than 50 percent for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD on an extra-schedular basis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  In the decision, the RO granted service 
connection for PTSD, and assigned a 10 percent initial 
rating.  Later, the RO raised the initial rating to 50 
percent.  

The veteran testified in support of his appeal at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
February 2007.  

The issue of entitlement to an extra-schedular rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's PTSD has not caused occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
higher than 50 percent for PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in November 2003 (issued in connection with the 
claim for service connection for PTSD) provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter adequately 
told the veteran to submit any additional evidence that he 
had in his possession.  In addition, the statement of the 
case issued in October 2004 provided the veteran with notice 
of the regulations pertaining to the assignment of ratings, 
to include the schedular criteria for rating psychiatric 
disorders.  The Board also notes that the veteran was 
provided notice regarding effective dates in March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an examinations.  His treatment records 
have been obtained.  He has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran's DD 214 reflects that he had service in Vietnam, 
and was awarded decorations including the Purple Heart.  In a 
rating decision of January 2004, the RO granted service 
connection for PTSD, and assigned a 10 percent rating.  The 
veteran appealed of that rating.  The RO has since raised the 
rating to 50 percent.  The issue remains on appeal as the 
veteran has not indicated satisfaction with that 50 percent 
rating.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The veteran testified during the hearing held in February 
2007 that he had trouble with social relationships and with 
his family, and difficulty handling even minor situations 
that gave him stress.  He reported that he had not worked for 
three years due to his PTSD.  He recounted that he had been 
given the nickname "The Lone Ranger" because he stayed by 
himself all the time.  The veteran reported that he had 
previously been a member of a military oriented club, but 
resigned because he found the topics of conversation which 
involved war stories to be depressing and frustrating.  He 
also reported that when sitting in a restaurant, he picked a 
seat where no one would be behind him.  He said that he 
generally stayed in his house all week by himself.  He 
reported having little contact with his adult children.  He 
also recounted having confrontations with his neighbors.  The 
veteran reported that he had thought about suicide, but had 
never attempted it.  

The medical evidence which pertains to the severity of the 
disorder includes VA mental health treatment records and a VA 
mental disorders examination report.  For example, a VA 
psychiatric note dated in October 2003 reflects that the 
veteran came in for problems with mood lability, guilt, easy 
frustration, anger with coworkers, multiple marriages, long 
term problems with sleep, nightmares, intrusive thoughts, 
daytime anxiety, a history of depression with suicidal 
thoughts, and avoidance of war news and reoccurring dreams.  
It was noted that he had once been suicidal just after 
Vietnam when his marriage broke up.  On mental status 
examination, he was alert, and oriented.  He had an anxious 
mood and affect.  He denied current suicidal or homicidal 
ideation.  There were no hallucinations.  Intelligence was 
above average.  Thought process was linear and he had fair 
insight and good judgment.  The assessment was PTSD, 
prolonged.  

The report of an examination conducted for the VA in November 
2003 reflects that the veteran presented with complaints of 
PTSD.  He noted a 30 year history of problems with insomnia, 
nightmares, agitation, anxiety and isolation.  He admitted to 
two failed marriage which he related to the symptoms and few 
social supports.  Over the past two years, he had been helped 
to some degree by a doctor prescribing Paxil for him.  He had 
also recently started Benadryl for help with sleep.  The 
current symptoms of insomnia, nightmares, agitation and 
anxiety and isolation reportedly occurred as often as daily 
with each occurrence lasting hours.  He had not been admitted 
to a hospital for psychiatric reasons, and had not required 
emergency room visits.  He had siblings, and the relationship 
with his younger brother was good.  He was married and stated 
that the relationship with his wife was good.  He reported 
that since he developed his mental condition, there had been 
major changes in his daily activities, and he was short 
tempered, less tolerant of others, and argumentative.  He 
also avoided social settings.   

On mental status examination, his orientation was within 
normal limits.  His appearance and hygiene were noted.  His 
behavior was appropriate.  His affect and mood were normal.  
Communication was within normal limits.  Speech was within 
normal limits.  Panic attacks, delusions, hallucinations and 
obsessional rituals were absent.  His thought processes were 
appropriate, and judgment was not impaired.  Abstract 
thinking was normal.  Memory was within normal limits.  
Suicidal and homicidal ideation were absent.  The diagnosis 
was post-traumatic stress disorder.  The examiner assigned a 
Global Assessment of Function score of 65.  The examiner 
remarked that the impairment appeared mild.  The veteran was 
mentally capable of managing benefits in his own best 
interest.  Mentally, he did not have difficulty performing 
the activities of daily living.  He had difficulty 
establishing and maintaining effective work and social 
relationships because of symptoms of PTSD, but had no 
difficulty understanding commands and posed no threat of 
persistent danger to himself or others.   

A note from a VA physician dated in June 2004 reflects that 
the veteran had been followed at a VA clinic and had attended 
a PTSD group.  He reportedly exhibited symptoms of mood 
lability, insomnia, relationship problems, nightmares, 
intrusive thoughts, and avoidance of combat news and films.  
He was currently unemployed, partially the veteran said, 
because if he took sufficient medication to sleep, he 
overslept for work the next day.  He also had problems being 
around coworkers on the job.  It was further stated that it 
was his PTSD symptoms that significantly impaired his ability 
to sustain gainful employment.  

A VA social work progress noted dated in September 2004 
reflects that the veteran had a history of undergoing a 
battery of psychological testing which confirmed a diagnosis 
of severe PTSD.  It was further stated that in 2003, his PTSD 
symptoms became so severe that he was unable to maintain 
employment.  Although he had some improvements in management 
of his PTSD symptoms, he reportedly continued to struggle 
daily despite the aid of medication and other treatment 
modalities.  These symptoms reportedly created difficulties 
both with social relationship and with his family, as well as 
impeding his ability to handle even minor stressful 
situations.  The degree of severity of his symptoms had 
impaired his abilities both to function occupationally and 
socially.  His prognosis for a full recovery remained poor.  
The social worker further stated that it was reasonable to 
consider the veteran as severely disabled, as well as having 
a profound limitation regarding his employability given his 
diagnosis of PTSD, his age, and his related health issues.  

The other more recent mental health treatment records dated 
from 2004 to 2006 contain similar information.  After 
considering all of the evidence of record, the Board finds 
that the veteran's psychiatric disorder has not resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  On the contrary, 
the examination report and treatment records specifically 
note that the veteran does not have most of these symptoms.  
It has repeatedly been noted that he does not have suicidal 
or homicidal ideation, except as noted in the past history.  
There has never been any mention of obsessional rituals or 
spatial disorientation.  The examination report of November 
2003 specifically noted that obsessional rituals were absent.  
His speech has been normal, and his personal appearance and 
hygiene are both good.  The November 2003 examination report 
described his hygiene and appearance as being appropriate.  
He has had some irritability as is noted in his treatment 
records, but it has not been accompanied by any periods of 
violence.  Regarding the ability to maintain a relationship, 
the Board notes that the veteran has remained married for 
many years.  Although the veteran does have difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) this manifestation alone is not sufficient 
to show that his symptoms most nearly correspond to the 
criteria for a higher rating.  The Board concludes that the 
schedular criteria for an initial disability rating higher 
than 50 percent for PTSD are not met.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  


ORDER

An initial schedular rating higher than 50 percent for PTSD 
is denied.  




	(CONTINUED ON NEXT PAGE)

REMAND

An extra-schedular rating may be assigned if the evidence of 
record presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards due to marked interference with 
earning capacity or employment status, or it necessitates 
frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). 

The Board finds that the veteran has raised a claim for an 
extraschedular rating based on marked impairment with 
employment as he has alleged that he has become unable to 
work as a result of his PTSD.  In this regard, he has 
presented a letter from a social worker which is to the 
effect that the PTSD renders him unemployable.  This claim 
for an extraschedular rating must be considered by the RO in 
the first instance. 

The Court previously considered a case involving similar 
circumstances.  In Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court held that, where a veteran has testified 
that his service-connected disability has caused him to lose 
time from work, the VA must attempt to obtain employment 
records verifying the veteran's contentions or, at a minimum, 
advise the veteran of the importance of the records to his 
claim and inform him that he has the ultimate responsibility 
for obtaining and submitting such records.  As applied to the 
facts of the present case where the veteran is not working, 
the Board concludes that information should be obtained from 
the veteran's former employers.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran's 
former employers and request information 
as to whether the veteran has lost time 
from work or had to leave employment due 
to his service-connected disorder.  If 
the RO is unable to obtain any 
information directly from the veteran's 
former employers, the RO should send a 
letter to the veteran advising him of the 
relevance of such records to his claim, 
and of his responsibility to obtain and 
submit any attendance records or other 
evidence demonstrating that he has lost 
time from work or had to leave employment 
due to his service-connected disability.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether referral for 
consideration on an extra-schedular basis 
is warranted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


